Citation Nr: 0827902	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a compression fracture of the thoracic spine.  

2. Whether clear and unmistakable error (CUE) exists in a 
March 1978 rating decision that denied service connection for 
residuals of a compression fracture of the thoracic spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two separate June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  The veteran appealed those decisions to BVA, and 
the case was referred to the Board for appellate review. 

A claim that has been previously denied may not be reopened 
in the absence of new and material evidence.  38 U.S.C.A. § 
5108.  Prior to the June 2006 rating decision, the RO issued 
a decision in March 1978 which denied the veteran's original 
claim for service connection.  While the April 2007 SSOC 
referred to the issue of entitlement to service connection 
for a preexisting back condition on the basis of aggravation, 
apparently reopening the veteran's claim, the Board is still 
legally bound to decide the threshold issue of whether the 
appellant has submitted new and material evidence to reopen 
his claim before it can address service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Accordingly, the veteran's claim has been 
recharacterized above as whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for a compression fracture of the thoracic 
spine.  


FINDINGS OF FACT

1.  On May 22, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to "withdraw" his appeal of the 
denial of service connection for a back disability.

2.  The March 1978 decision that denied service connection 
for a compression fracture T5-T7 was supported by evidence 
then of record, and it is not shown that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R.  
§§ 20.202, 20.204 (2007).

2.  A March 1978 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the veteran's expression of intent to withdraw his 
appeal, discussion of fulfillment of VA's duties to notify 
and assist under the Veterans Claims Assistance Act of 2000 
(VCAA) is not necessary.

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has determined that the 
VCAA has no applicability to cases involving CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the 
notice and development provisions of the VCAA do not apply to 
claims based on CUE.

I.  Claim to Reopen 

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  
  
The record reflects that the veteran perfected a June 2006 
rating action that decisions that determined that new and 
material evidence had not been submitted to reopen the 
previously disallowed claim of entitlement to service 
connection for residuals of a compression fracture.  In May 
2008, he submitted a statement whereon he wrote, "...I now 
withdraw my appeal regarding service connection for my back 
condition."  The Board finds that the veteran's May 2008 
statement qualifies as a valid withdrawal of the appeal under 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II. Clear and Unmistakable Error (CUE)

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended. 38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell, 3 Vet. App. at 
314.

In its March 1978 rating decision, the RO denied service 
connection for a compression fracture of T5-T7 reasoning that 
"aggravation in service of a preservice disability is not 
shown."  Relevant evidence in the veteran's claims file at 
the time of the 1978 rating decision included his service 
medical records (SMRs).  

A review of the veteran's SMRs revealed that at his August 
1969 entrance examination, the examiner noted that the 
veteran had previously worn a back brace after a vertebral 
fracture, but he denied any residual effects of the injury.  
A July 1970 narrative summary revealed that the previous 
month, the veteran had fallen in Vietnam while carrying a 
back pack, sustaining injuries to his back.  X-rays were 
taken, which revealed a compression fracture to T5-T7.  The 
veteran was treated with bedrest, placed in a body cast, and 
he returned to the U.S.  Subsequently, the veteran was 
reevaluated, and it was determined that the compression 
fractures to T5-T7 represented old injuries.  The veteran was 
discharged from the hospital in July 1970.  However, 
throughout his period of active duty, the veteran continued 
to complain of back pain.  At the veteran's August 1971 
separation examination, the examiner noted the compression 
fractures to T5-T7.  The veteran also reported having a 
history of back trouble and that he had fallen and hurt his 
back in Vietnam on his August 1971 Report of Medical History.  

As previously noted, the March 1978 RO decision denied 
service connection for compression fracture of T5-T7 
reasoning that "aggravation in service of a preservice 
disability is not shown."  In his May 2006 claim, the 
veteran argued CUE based on the portion of the May 1978 RO 
decision's reasoning, specifically, that his preservice 
disability had not been aggravated by an injury in service.  
The veteran contends that his back injury in Vietnam in June 
1970 aggravated his preservice back injury, and that his 
subsequent back disorder was made worse by the in-service 
injury, not the natural progress of the disease.  In essence, 
the veteran claims that the RO in the March 1978 decision 
failed to consider the facts and incorrectly applied 38 
C.F.R. § 3.306 (1978).  According to this regulation "a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 C.F.R. § 3.306 (1978).

The Board finds that there was no CUE in the March 1978 RO 
decision.  As noted above, the veteran argued that the RO in 
the March 1978 decision incorrectly considered the facts and 
misapplied 38 C.F.R. § 3.306.  Concerning this, the Board 
notes that it is not generally a fruitful exercise to 
speculate on whether a particular RO decision issued prior to 
February 1, 1990, applied relevant regulations or considered 
certain items of evidence based on whether the RO 
specifically discussed the regulations or the evidence in the 
rating decision because, before February 1, 1990, when 38 
U.S.C. § 5104(b) was added to the law to require ROs to 
specify the evidence considered and the reasons for the 
disposition, rating decisions routinely lacked such 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  Failure to discuss certain pieces of evidence or 
regulations does not constitute CUE as there is nothing to 
suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.  

In sum, by arguing that the RO failed to consider certain 
items of evidence or to assign more probative weight to 
certain items, as opposed to other items (for example in this 
case, the evidence consisting of a the July 1970 narrative 
summary and the veteran's SMRs), the veteran is merely 
asserting a disagreement as to how the facts were weighed in 
the March 1978 decision, which is not enough to establish 
CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996).

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the 
March 1978 decision.  There is simply no indication that the 
RO did not properly consider all evidence before it in March 
1978 or that it failed to correctly apply the appropriate 
laws and regulations to the veteran's claim.  Therefore, the 
veteran has not demonstrated clear and unmistakable error, 
and his claim for revision must be denied.


ORDER

The appeal of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a back disorder is dismissed.

The claim for revision of the March 1978 rating decision on 
the grounds of CUE is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


